Citation Nr: 0739495	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  99-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, with degenerative disc disease of L5-S1 and 
radiculopathy, currently rated as 20 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from March 1979 to 
February1982.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA).

During the appeal process, the RO in No. Little Rock, 
Arkansas, assumed jurisdiction of the case.

This matter has previously come before the Board.  Most 
recently, in September 2004, the Board, in pertinent part, 
denied an evaluation in excess of 20 percent for a low back 
disorder, with degenerative disc disease of L5-S1 and 
radiculopathy, and denied a TDIU.  The Secretary and the 
appellant (the parties) filed a joint motion for remand, and 
in February 2006, the Court vacated that part of the Board's 
September 2004 decision pertaining to the issues of an 
increased rating for a low back disorder, with degenerative 
disc disease of L5-S1 and radiculopathy, and a TDIU.  The 
case has been returned to the Board for further appellate 
review consistent with the Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence has been received at the Board.  The 
appellant has not waived initial agency of original 
jurisdiction (AOJ) consideration of the evidence.  
38 U.S.C.A. § 20.1304(c ) (2007). 

Accordingly, the case is REMANDED for the following action:

In light of the above, the AOJ should 
readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

